ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                           )
                                        )
Centerra Group, LLC f/k/a The Wackenhut )           ASBCA Nos. 61267, 61772
 Services, Inc.                         )
                                        )
Under Contract No. NNA06CD65C           )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Erin N. Rankin, Esq.
                                                     Gibson, Dunn & Crutcher LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Scott W. Barber, Esq.
                                                     NASA Chief Trial Attorney
                                                    Daniel C. Hymer, Esq.
                                                     Trial Attorney
                                                     NASA Ames Research Center
                                                     Moffett Field, CA

                OPINION BY ADMINISTRATIVE JUDGE WOODROW

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' settlement of their dispute and September 16, 2019 Joint Request for Entry of
Consent Judgment, that these appeals and Respondent's Counterclaim are sustained.
In the nature of a consent judgment, the Board makes a monetary award in the amount
of$3,000,000.00. This amount is inclusive of interest. No further interest shall be
paid.

      Dated: September 23, 2019




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


(Signatures continued)
                                                    v ___
I concur                                        I concur




J                                               OWEN C. WILSON
0\dministr tive Judge                           Administrative Judge
 Chairman                                       Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61267, 61772, Appeals of
Centerra Group, LLC f/k/a The Wackenhut Services, Inc., rendered in conformance
with the Board's Charter.

      Dated:



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2